          Case 3:19-cv-00063-ALB-WC Document 1 Filed 01/18/19 Page 1 of 5
                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF
                           ALABAMA EASTERN DIVISION

                                                7
 JENNIFER NORTON,CHERYL D. -""
 JONES,RENAULDO JACKSON,JAN 8

                                                             Civil Action no:
       Plaintiffs,
                                                             3   lq-c,v-63
         V.

MAHEK LLC,                                                   JURY TRIAL DEMANDED

      Defendant.


             COMPLAINT FOR UNPAID MINIMUM WAGE AND OVERTIME

        Plaintiffs, Jennifer Norton, Cheryl D. Jones, and Renauldo Jackson, by and through

 undersigned counsel, state as follows:

                                  STATEMENT OF FACTS

        1.      This action is brought pursuant to 216(b) of the Fair Labor Standards Act

 for unpaid minimum wages and overtime.

        2.      Plaintiffs were employed by MAHEK, LLC (hereafter "Defendant" or "Steak

'N' Shake") within the three(3) year period preceding the filing of this Complaint.

        3.      Steak 'N' Shake is a "fast food" restaurant.


        4.      As part of their employment with Defendant, Plaintiffs prepared food products

 for over the counter and window customer pickup,operated cash registers, and cleaned all areas

 ofthe restaurant as necessary.


        5.      Plaintiffs were paid an hourly rates that sometimes varied depending on their

startings rate which was typically about $8.00 per hour, and how long they had worked as an

employee for Steak     Shake, up to about $12.00 per hour.


                                               1
        Case 3:19-cv-00063-ALB-WC Document 1 Filed 01/18/19 Page 2 of 5
       6.   Plaintiffs each routinely worked frorn six (6) nine (9) hours a day, and five

to seven(7)days a week.


       7.      Defendant maintains its own pay records and prepares tax records related to

Plaintiffs employment.

       8.      Defendant maintains a registered agent office at 1120 Wildwood Crossing,

Birmingham, AL 35211.


                               JURISDICTION AND VENUE


       9.      Jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 1981, 42 U.S.C.

§ 2000e and 28 U.S.C.§ 1331, 1337, 1343,and 1346. Jurisdiction over Plaintiffs FLSA claims

is based upon 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331-37.

        10.    Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(1)

because Defendant resides in this district.

        11.    All conditions precedent to jurisdiction are met.

                                           PARTIES

        12.    Plaintiffs Norton, Jones, and Jackson reside in Lee County, Alabarna.

        13.    Defendant, at all times herein mentioned, conducts business in Alabama and

derives substantial revenue from its efforts in Alabama,and is subject to personal jurisdiction in

Alabama.

                    CLAIM FOR RELIEF UNDER THE FAIR LABOR

                                 STANDARDS ACT OF 1938


       14.     Plaintiffs reassert and incorporate by reference paragraphs 1 thru 13 set

forth above as iffully restated herein.

       15.     At all times material herein, Plaintiffs have been entitled to the rights,

protections, and benefits provided under the FLSA,29 U.S.C. § 201 et. seq.
        Case 3:19-cv-00063-ALB-WC Document 1 Filed 01/18/19 Page 3 of 5
       16. Defendant intentionally kept inaccurate ernployee time and payroll records,

and/or intentionally made false changes to those records, in violation ofthe FLSA.

       17.     Defendant violated the FLSA by failing to pay overtime compensation to

Plaintiffs for all hours worked in excess of40 in a week.

       18.    In many instances, Defendant violated the FLSA by an intentional

failure to keep accurate payroll records which resulted in Plaintiffs not being paid

minimum wages, even more, resulted in them not being paid anything at all for many

hours worked.

       19.     Defendant's failure     to   accurately record    hours      w orked       by

p 1 a i n t i ffs w a s willfully perpetrated. Defendant has not acted in good faith nor with

reasonable grounds to believe its actions and omissions were not a violation of the FLSA

and, as a result thereof, Plaintiffs are entitled to recover an award of liquidated damages in

an amount equal to the amount of unpaid minimum wages and overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b). As a result

of the aforesaid willful violations of the FLSA's provisions, minimum w a g e a n d

overtime compensation has been unlawfully withheld by Defendant from Plaintiffs for

which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       20.     Plaintiffs are entitled to damages equal to the mandated minimum wage

and overtime premium pay within the three years preceding the filing of this Complaint,

because Defendant acted willfully and knew, or showed reckless disregard, of whether its

conduct was prohibited by the FLSA.

       21.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorney's fees expended in successfully prosecuting an

action for unpaid wages and overtime wages.




                                              3
         Case 3:19-cv-00063-ALB-WC Document 1 Filed 01/18/19 Page 4 of 5


                                              DAMAGES


       22.      Plaintiffs would show the court that they have suffered actual dainages for

lost wages as a direct result of Defendants' employment practices described above.

       23.      Plaintiffs are entitled to recover unpaid minimum wages and overtime related

to Defendant's failure to pay them at legal rates for all hours worked, plus liquidated damages,

for the three year period in which they were employed preceding the filing ofthis Complaint.

       24.      Plaintiffs are entitled to recover their reasonable and necessary attorney's fees

and expenses.

              WEIEREFORE, PREMISES CONSIDERED, Plaintiffs pray that judgment

      be entered against Defendant and in favor ofPlaintiffs and:

       a)       Award Plaintiffs the value oftheir unpaid wages and liquidated damages;

       b)       Award Plaintiffs their attorneys' fees, including litigation expenses, and the cost
                of this action; and


       c)       Grant such other and further reliefas may be just and proper.


       Respectfully submitted this the 16th day ofJanuary 2019.




                                               ROBER C. EPP RSON
                                               repperson@rcelaw.com
                                               P. O. Box 477
                                               Foley, AL 36536
                                               (251)-943-8870 — Phone




                                                4
        Case 3:19-cv-00063-ALB-WC Document 1 Filed 01/18/19 Page 5 of 5




                                        JURY DEMAND

             Plaintiffs demand a trial by struckjuty on all issues triable byjury.




                                              ROBERT C.EPION
                                                         Re66t4-6


     Plaintiff requests this Honorable Court to serve via certified mail upon each of the
named Defendant the following: Summons, Complaint.

      Defendant's Address:
      MAHEK LLC
      Attention: Mona Dossani
      2775 Cruse Road STE 202
      Lawrenceville, GA 30044



                                               Z 0Z7Z 1
                                              ROBERT C.EPP RSON




                                               5
